PER CURIAM
Defendant was convicted of two counts of violating a stalking protective order based on two e-mails that defendant sent to his former girlfriend. ORS 163.750. On appeal, the state concedes that the evidence was insufficient to prove that defendant’s contacts “created reasonable apprehension regarding the personal safety of a person protected by the order,” ORS 163.750(l)(c), a required element of the offense where the contact is “[s]ending or making written or electronic communications in any form to the other person,” ORS 163.730(3)(d). We agree, accept the state’s concession, and reverse the convictions.
Reversed.